Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001077
                                                         25-SEP-2017
                                                         09:44 AM



                           SCWC-14-0001077

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          WILLIE JAMES JONES,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-14-0001077; S.P.P. NO. 13-1-0033; CR. NO. 95-1384)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
      and Circuit Judge Trader, in place of McKenna, J., recused)

          Petitioner/Petitioner-Appellant Willie James Jones’s

application for writ of certiorari filed on August 22, 2017, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, September 25, 2017.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson

                                 /s/ Rom A. Trader